Reasons for Allowance

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.

Information Disclosure Statement
The Information Disclosure Statement filed June 15, 2022 has been received and considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent Claim 1 (and its respective dependent claims 2-20),
while French Patent No. FR G034831 to Vigier discloses a brake pad (5) far a disc brake set (2), which brake pad includes a lining (6) made of friction material and a
backing plate (7) supporting the lining (6), wherein: the lining (6) includes: a friction face
and a mounting face: a rear edge, located where the disc is likely to exit from an
interface with the pad (5) when the disc (2) rotates in a direction of forward movement of
the vehicle, and a front edge, an inner edge and an outer edge and a collecting groove
(9) open on the friction face and placed near the rear edge, the collecting groove (9)
opening onto one of the inner and outer edges: the backing plate (7) comprises a hole
fluidly communicating with the collecting groove (9), the hole (7) being connected to a
source of negative pressure via communication means, the lining (6) comprises a rear
zone (35) including the rear edge and the collecting groove (9), the rear region (35)
comprising a chamfered portion (19) so that an area of a friction surface of the rear
region (35) increases as a thickness of the rear region (35) decreases, and wherein the
collecting groove (9) is placed at a distance from a free surface of the chamfered portion
(19) and Canadian Patent No. 3038425 to Rocca-Serra discloses a brake pad (10)
having a curved collection groove (3), neither of these references taken either alone or
in combination disclose that the collection groove is arranged at a distance from a free
surface of the chamfered portion and comprises a cross-section which extends
obliquely towards the free surface of the chamfered portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        06/29/22